319 F.2d 849
UNITED STATES of America ex rel. Jose RIVERA, Relator-Appellant,v.J. Edwin LaVALLEE, Warden of Clinton Prison, Dannemora, New York,Respondent.
United States Court of Appeals Second Circuit.
Argued June 17, 1963.Decided June 27, 1963.

Edward Q. Carr, Jr., New York City (Anthony F. Marra, New York City, on the brief), for relator-appellant.
Mortimer Sattler, Asst. Atty. Gen., New York City (Louis J. Lefkowitz, Atty. Gen., Irving Galt, Asst. Sol. Gen., New York City, on the brief), for respondent.
Before LUMBARD, Chief Judge, and CLARK and HAYS, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the United States District Court for the Northern District of New York, Foley, J., denying without a hearing the appellant's petition for a writ of habeas corpus.


2
Appellant's counsel conceded at the argument of this appeal that the appellant has remedies presently available in the state courts.  We find this to be the fact.  See People v. Adams, 12 N.Y.2d 417, 240 N.Y.S.2d 155, 190 N.E.2d 529; People v. Stanley, 12 N.Y.2d 250, 238 N.Y.S.2d 935, 189 N.E.2d 478 (1963); People v. Siena (App.Div.), 240 N.Y.S.2d 565.  Accordingly, the denial of this petition is affirmed.  United States ex rel. Kling v. LaVallee, 306 F.2d 199 (2 Cir. 1962).